Case 9:20-cv-001@pwm Document 31-2 Filed 03M Page 1 of 47

MATTHEW G. MONFORTON
Montana State Bar No. 5245
MONFORTON LAW OFFICE, PLLC
32 Kelly Court

Bozeman, Montana 59718

Telephone: (406) 570-2949

Facsimile: (406) 551-6919

E-mail: matthewmonforton@yahoo.com

DAVID P. CLAIBORNE

[Idaho State Bar No. 6579]
SAWTOOTH LAW OFFICES, PLLC
Golden Eagle Building

1101 W. River St., Ste. 110

Boise, Idaho 83702

Telephone: (208) 629-7447
Facsimile: (208) 629-7559

E-mail: david@sawtoothlaw.com

Attorneys for Applicants for Intervention

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
(MISSOULA DIVISION)

CENTER FOR BIOLOGICAL
DIVERSITY, ef ai.,

Plaintiffs,
VS.
DEB HAALAD, et al.,
Defendants;

and

 

 

Lead Case No. CV 20-181-M-DWM

Member Case No. CV 20-183-M-
DWM

DECLARATION IN SUPPORT OF
MOTION TO INTERVENE AS
PARTY-DEFENDANTS, OR IN
THE ALTERNATIVE, TO

APPEAR AS AMICUS CURIAE

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 1
Case 9:20-cv-001@pwm Document 31-2 Filed 03 Me Page 2 of 47

STATE OF IDAHO, an Idaho
nonprofit corporation;

Defendant-Intervenor;

and

IDAHO STATE SNOWMOBILE
ASSOCIATION, INC., an Idaho
nonprofit corporation; IDAHO
RECREATION COUNCIL, INC., an
Idaho nonprofit corporation;
COLORADO SNOWMOBILE
ASSOCIATION, a Colorado nonprofit
organization; BACKCOUNTRY
SLED PATRIOTS, a Montana
nonprofit organization; CITIZENS
OFR BALANCED USE, a Montana
nonprofit organization; UNITED
SNOWMOBILE ALLIANCE, a New
Hampshire nonprofit organization;
AMERICAN COUNCIL OF
SNOWMOBILE ASSOCIATIONS, a
Michigan nonprofit organization; OFF
ROAD BUSINESS ASSOCIATION,
a California nonprofit organization;
COLORADO OFF HIGHWAY
VEHICLE COALITION, a Colorado
nonprofit organization; TRAILS
PRESERVATION ALLIANCE, a
Colorado nonprofit organization;
UNITED FOUR WHEEL DRIVE
ASSOCIATION, a California
nonprofit organization;
CLEARWATER COUNTY BOARD
OF COMMISSIONERS, a political
subdivision of the State of Idaho;
IDAHO COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;

 

 

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 2

 
Case 9:20-cv-001@OWM Document 31-2 Filed 03M Page 3 of 47

BONNER COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
VALLEY COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
ADAMS COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
LINCOLN COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
MINERAL COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
RAVALLI COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;

Applicants for Intervention.

 

 

SANDRA F. MITCHELL, states and declares as follows:

1. I am an individual and resident of the State of Idaho, a citizen of the United
States of America, am over the age of eighteen, and have personal knowledge
of the facts set forth herein (except as otherwise indicated), believing them all
to be true and correct to the best of my knowledge and belief.

2. I am the Public Lands Director of the Idaho State Snowmobile Association,
which is one of the Applicants for Intervention in the above-titled action. As

such, I am fully familiar with, knowledgeable of, and acquainted with its

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 3

 
 

Case 9:20-cv-00@ wm Document 31-2 Filed oc Be. Page 4 of 47

organizational history, documents, records, membership, and activities of it
and its members.

3. Iam the Executive Director of the Idaho Recreation Council, which is one of
the Applicants for Intervention in the above-titled action. As such, I am fully
familiar with, knowledgeable of, and acquainted with its organizational
history, documents, records, membership, and activities of it and its members.

4. The Idaho State Snowmobile Association, Inc. (“ISSA”) is an Idaho nonprofit
corporation representing Idaho snowmobile and over snow vehicle enthusiasts
and recreation interests. Its members include individuals, family members
and clubs throughout Idaho. ISSA is dedicated to preserving, protecting, and
promoting snowmobiling in Idaho. ISSA members use snowmobiles (and
other over snow vehicles) to access state and federally-managed lands
throughout the United States and especially in Idaho and Montana, and to
access adjoining wilderness and non-wilderness recreation areas.

5. The Idaho Recreation Council, Inc. (“IRC”) is an Idaho nonprofit corporation
representing Idaho motorized, mechanized and other recreation interests,
which acts through committee(s) comprised of representatives from numerous
Idaho recreation organizations, including but not limited to the Idaho State
Snowmobile Association, Idaho Off-Road 4x4 Club, the Idaho State ATV

Association, the Idaho Aviation Association, the Idaho Trail Machine

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 4

 
 

Case 9:20-cv-00@-DwM Document 31-2. Filed ose. Page 5 of 47

Association, the Western Whitewater Association, the Northwest Jet Boat
Association, the Idaho UTV Association, and the Idaho Gem Club. IRC
members use motorized and non-motorized means, including snowmobiles,
off-highway vehicles (motorcycles, all-terrain vehicles, utility type vehicles,
Jeeps/4-wheel drives), horses, llamas and mules, mountain bikes, boats
(motorized and non-motorized), skiing and hiking, to access state and
federally-managed lands throughout the United States and especially in Idaho
and Montana, and to access adjoining wilderness and non-wilderness
recreation areas.

6. On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), the Colorado Snowmobile Association (“CSA”) is a
Colorado nonprofit organization representing Colorado snowmobile and over
snow vehicle enthusiasts and recreation interests. Its members include
individuals, family members and clubs from throughout Colorado. CSA was
formed to unite winter motorized recreationists across Colorado in order to
advance, promote and preserve the sport of snowmobiling by working with
Federal and state land management agencies and local, state and federal
legislators. CSA members use snowmobiles (and other over snow vehicles)

to access state and federally-managed lands throughout the United States and

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
ORIN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 5

 
 

Case 9:20-cv-004@ DWM Document 31-2 Filed 03/1 Page 6 of 47

especially in Colorado, and to access adjoining wilderness and non-wilderness
recreation areas.

7. On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), the Backcountry Sled Patriots (“Sled Patriots”) is a
Montana nonprofit organization representing Montana snowmobile and over
snow vehicle enthusiasts and recreation interests. Its members include clubs
from throughout Montana. Sled Patriots’ mission is to help groups keep back
country (primitive) snowmobile areas open while practicing good stewardship
of the land. Sled Patriots funds and supports legal actions to preserve
backcountry riding opportunities and engages in legislative and forest
planning efforts for the same purpose. Sled Patriots members use
snowmobiles (and other over snow vehicles) to access state and federally-
managed lands throughout the United States and especially in Montana, and
to access adjoining wilderness and non-wilderness recreation areas.

8. On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), Citizens for Balanced Use (“CBU”) is a Montana
nonprofit organization representing Idaho and Montana recreationists of all
kinds and interests, motorized and non-motorized. It has individual members
from throughout Idaho, Montana and the Rocky Mountain region generally.

CBU’s mission is to preserve and protect our Nation’s last remaining areas

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 6

 
Case 9:20-cv-001@DwM Document 31-2 Filed 0 M1 Page 7 of 47

open to multiple use recreation in the Rocky Mountain region while
advocating for active forest management and responsible resource
development of federally-managed public lands. CBU’s members use
snowmobiles (and other over snow vehicles and off-road vehicles) to access
state and federally-managed lands throughout the United States and especially
in the Rocky Mountain region, as well as adjoining wilderness and non-
wilderness recreation areas.

9. On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), the United Snowmobile Alliance (“USA”) is a New
Hampshire nonprofit organization representing snowmobile and over snow
vehicle enthusiasts and recreation interests throughout the United States. It
has members composed of state snowmobile associations and clubs from
throughout the United States. USA is dedicated to the preservation and
promotion of environmentally responsible organized snowmobiling and the
creation of safe and sustainable snowmobiling in the United States. USA
members, and their individual members, use snowmobiles (and other over
snow vehicles) to access state and federally-managed lands throughout the
United States to access winter recreation areas.

10.On information and belief (see attesting declaration of an officer of this entity

as an endnote hereof), the American Council of Snowmobile Associations

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 7

 
 

 

Case 9:20-cv-003@ Dw Document 31-2 Filed os De. Page 8 of 47

(“ACSA”) is a Michigan nonprofit organization representing snowmobile and
over snow vehicle enthusiasts and recreation interests throughout the United
States. ACSA provides national leadership and coordination to advance the
efforts of all organizations that promote responsible snowmobiling across the
United States. ACSA is comprised of state snowmobile associations, clubs
and individuals from across the United States. ACSA _ promotes
snowmobiling as a safe, fun and environmentally friendly family
sport. ACSA members use snowmobiles (and other over snow vehicles) to
access state and federally-managed lands throughout the United States to
access winter recreation areas.

11.On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), the Off Road Business Association (““ORBA”) is a
California-based international trade association whose membership ranges
from large international corporations to “Mom & Pop” small businesses, and
other state, regional and national “Grassroots” organizations and associations.
Its mission is to promote responsible and meaningful recreation opportunity
on public and private land by providing a working collaborative platform for
business to communicate and develop a positive atmosphere and provide
information necessary for success. ORBA’s members manufacture, distribute

and sell snowmobiles (and other over snow vehicles and off-road vehicles)

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE ~ Page 8

 
 

Case 9:20-cv-00@-Dwm Document 31-2 Filed 8 Page 9 of 47

used to access winter recreation areas on state and federally-managed lands
throughout the United States.

12.On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), the Colorado Off Highway Vehicle Coalition
(“COHVCO’”) is a Colorado nonprofit organization representing Colorado off
road motorized recreation enthusiasts and recreation interests. Its members
include individuals, family members and clubs from throughout Colorado.
COHVCO was formed to protect motorized access to public lands across
Colorado in order to advance, promote and preserve the sport of off road
recreation by working with Federal and state land management agencies and
local, state and federal legislators. COHVCO members use snowmobiles (and
other over snow vehicles and off highway vehicles) to access state and
federally-managed lands throughout the United States and especially in
Colorado, and to access adjoining wilderness and non-wilderness recreation
areas,

13.On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), the Trails Preservation Alliance (“TPA”) is a Colorado
nonprofit organization representing Colorado off road motorized recreation
(primarily dirt bikes) enthusiasts and recreation interests. Its members include

individuals, family members and clubs from throughout Colorado. TPA was

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 9

 
 

Case 9:20-cv-003@ Dw Document 31-2 Filed 03 Mh: Page 10 of 47

formed to protect motorized access to public lands across Colorado in order
to advance, promote and preserve the sport of off road recreation by working
with Federal and state land management agencies and local, state and federal
legislators. TPA members use snowmobiles (and other over snow vehicles
and off highway vehicles) to access state and federally-managed lands
throughout the United States and especially in Colorado, and to access
adjoining wilderness and non-wilderness recreation areas.

14.On information and belief (see attesting declaration of an officer of this entity
as an endnote hereof), the United Four Wheel Drive Associations
(“U4WDA”) is a California nonprofit organization representing Jeep and 4-
Wheel Drive enthusiasts and recreation interests throughout the United States
and internationally. Its members include individuals, family members and
clubs from throughout Colorado. U4WDA was formed to protect motorized
access to public lands across the United States in order to advance, promote
and preserve the sport of off road recreation by working with Federal and state
land management agencies and local, state and federal legislators. U4WDA
members use snowmobiles (and other over snow vehicles and off highway
vehicles) to access state and federally-managed lands throughout the United
States, and to access adjoining wilderness and non-wilderness recreation

areas.

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 10

 
 

Case 9:20-cv-001@ pw Document 31-2 Filed 03/1 Page 11 of 47

15.Further and hereafter herein I shall refer to the organizations outlined above
in paragraphs 4 through 14 — IRC, ISSA, CSA, Sled Patriots, CBU, USA,
ACSA, ORBA, COHVCO, TPA, and U4WDA — as the “Recreation
Interests.” While I am an officer or director in ISSA and IRC, in that capacity
I work regularly and closely with all of the Recreation Interests and am
familiar with their operations, positions, memberships, goals and objectives,
as we work together in collaboration on many activities.

16.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Clearwater County,
Idaho (“Clearwater County”) is a political subdivision of the State of Idaho
organized under the general laws of the State of Idaho, and the governing body
of the same. Citizens of Clearwater County include local business persons,
property owners and residents. These citizens, as well as Clearwater County
itself, share a common appreciation of and for federally-owned and managed
lands within Clearwater County’s jurisdictional boundaries, including the
geological areas and natural features encompassed thereby, the forestlands
encompassed thereby, the river systems encompassed thereby, and most
importantly the recreational access and opportunity provided thereby.
Clearwater County and its citizens and visitors have used and enjoyed, and

hope for themselves and future generations to use and enjoy, a variety of

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 11

 
Case 9:20-cv-001@pwo Document 31-2 Filed 08/34 Page 12 of 47

access, recreational, aesthetic, and commercial activities within the federally-
owned and managed lands within Clearwater County’s jurisdictional
boundaries, which requires continued access and use of federal public lands,
including winter snowmobile use thereof. The local economy of Clearwater
County is significantly stimulated by winter recreation activity contributing
an estimated $1,590,367 annually in snowmobiler trip expenditures and
$96,210 annually in snowmobiler capital expenditures. (See Idaho State
Parks & Recreation, Economic Impact and Importance of Snowmobiling, off-
highway vehicle and power Boating in Idaho, 2016 and 2017). To a rural
county with a local population of approximately 9,000 (per 2010 census), this
economic contribution is vital to the success of locals.

17.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Idaho County, Idaho
(“Idaho County”) is a political subdivision of the State of Idaho organized
under the general laws of the State of Idaho, and the governing body of the
same. Citizens of Idaho County include local business persons, property
owners and residents. These citizens, as well as Idaho County itself, share a
common appreciation of and for federally-owned and managed lands within
Idaho County’s jurisdictional boundaries, including the geological areas and

natural features encompassed thereby, the forestlands encompassed thereby,

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 12

 
 

Case 9:20-cv-001@ DWM Document 31-2 Filed oc Be: Page 13 of 47

the river systems encompassed thereby, and most importantly the recreational
access and opportunity provided thereby. Idaho County and its citizens and
visitors have used and enjoyed, and hope for themselves and future
generations to use and enjoy, a variety of access, recreational, aesthetic, and
commercial activities within the federally-owned and managed lands within
Idaho County’s jurisdictional boundaries, which requires continued access
and use of federal public lands, including winter snowmobile use thereof. The
local economy of Idaho County is significantly stimulated by winter
recreation activity contributing an estimated $2,799,280 annually in
snowmobiler trip expenditures and $1,056,485 annually in snowmobiler
capital expenditures. (See Idaho State Parks & Recreation, Economic Impact
and Importance of Snowmobiling, off-highway vehicle and power Boating in
Idaho, 2016 and 2017). To a rural county with a local population of
approximately 16,000 (per 2010 census), this economic contribution is vital
to the success of locals.

18.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Bonner County, Idaho
(“Bonner County”) is a political subdivision of the State of Idaho organized
under the general laws of the State of Idaho, and the governing body of the

same. Citizens of Bonner County include local business persons, property

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 13

 
 

Case 9:20-cv-001@ Dw Document 31-2 Filed os Page 14 of 47

owners and residents. These citizens, as well as Bonner County itself, share
a common appreciation of and for federally-owned and managed lands within
Bonner County’s jurisdictional boundaries, including the geological areas and
natural features encompassed thereby, the forestlands encompassed thereby,
the river systems encompassed thereby, and most importantly the recreational
access and opportunity provided thereby. Bonner County and its citizens and
visitors have used and enjoyed, and hope for themselves and future
generations to use and enjoy, a variety of access, recreational, aesthetic, and
commercial activities within the federally-owned and managed lands within
Bonner County’s jurisdictional boundaries, which requires continued access
and use of federal public lands, including winter snowmobile use thereof. The
local economy of Bonner County is significantly stimulated by winter
recreation activity contributing an estimated $6,857,143 annually in
snowmobiler trip expenditures and $1,154.795 annually in snowmobiler
capital expenditures. (See Idaho State Parks & Recreation, Economic Impact
and Importance of Snowmobiling, off-highway vehicle and power Boating in
Idaho, 2016 and 2017). To a rural county with a local population of
approximately 40,000 (per 2010 census), this economic contribution is vital

to the success of locals.

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 14

 
 

 

Case 9:20-cv-003@% DWM Document 31-2 Filed os Page 15 of 47

19.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Valley County, Idaho
(“Valley County”) is a political subdivision of the State of Idaho organized
under the general laws of the State of Idaho, and the governing body of the
same. Citizens of Valley County include local business persons, property
owners and residents. These citizens, as well as Valley County itself, share a
common appreciation of and for federally-owned and managed lands within
Valley County’s jurisdictional boundaries, including the geological areas and
natural features encompassed thereby, the forestlands encompassed thereby,
the river systems encompassed thereby, and most importantly the recreational
access and opportunity provided thereby. Valley County and its citizens and
visitors have used and enjoyed, and hope for themselves and future
generations to use and enjoy, a variety of access, recreational, aesthetic, and
commercial activities within the federally-owned and managed lands within
Valley County’s jurisdictional boundaries, which requires continued access
and use of federal public lands, including winter snowmobile use thereof. The
local economy of Valley County is significantly stimulated by winter
recreation activity contributing an estimated $36,370,631 annually in
snowmobiler trip expenditures and $1,471,826 annually in snowmobiler

capital expenditures. (See Idaho State Parks & Recreation, Economic Impact

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 15

 
 

Case 9:20-cv-00.@ DWM Document 31-2 Filed os Page 16 of 47

and Importance of Snowmobiling, off-highway vehicle and power Boating in
Idaho, 2016 and 2017). To a rural county with a local population of
approximately 10,000 (per 2010 census), this economic contribution is vital
to the success of locals.

20.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Adams County, Idaho
(“Adams County”) is a political subdivision of the State of Idaho organized
under the general laws of the State of Idaho, and the governing body of the
same. Citizens of Adams County include local business persons, property
owners and residents. These citizens, as well as Adams County itself, share a
common appreciation of and for federally-owned and managed lands within
Adams County’s jurisdictional boundaries, including the geological areas and
natural features encompassed thereby, the forestlands encompassed thereby,
the river systems encompassed thereby, and most importantly the recreational
access and opportunity provided thereby. Adams County and its citizens and
visitors have used and enjoyed, and hope for themselves and future
generations to use and enjoy, a variety of access, recreational, aesthetic, and
commercial activities within the federally-owned and managed lands within
Adams County’s jurisdictional boundaries, which requires continued access

and use of federal public lands, including winter snowmobile use thereof. The

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 16

 
 

 

Case 9:20-cv-001@ DWM Document 31-2 Filed oc Be: Page 17 of 47

local economy of Adams County is significantly stimulated by winter
recreation activity contributing an estimated $3,091,126 annually in
snowmobiler trip expenditures and $120,895 annually in snowmobiler capital
expenditures. (See Idaho State Parks & Recreation, Economic Impact and
Importance of Snowmobiling, off-highway vehicle and power Boating in
Idaho, 2016 and 2017). To a rural county with a local population of
approximately 4,000 (per 2010 census), this economic contribution is vital to
the success of locals.

21.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Lincoln County,
Montana (“Lincoln County”) is a political subdivision of the State of Montana
organized under the general laws of the State of Montana, and the governing
body of the same. Citizens of Lincoln County include local business persons,
property owners and residents. These citizens, as well as Lincoln County
itself, share a common appreciation of and for federally-owned and managed
lands within Lincoln County’s jurisdictional boundaries, including the
geological areas and natural features encompassed thereby, the forestlands
encompassed thereby, the river systems encompassed thereby, and most
importantly the recreational access and opportunity provided thereby.

Lincoln County and its citizens and visitors have used and enjoyed, and hope

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 17

 
 

Case 9:20-cv-001@ DWM Document 31-2 Filed 05 MB: Page 18 of 47

for themselves and future generations to use and enjoy, a variety of access,
recreational, aesthetic, and commercial activities within the federally-owned
and managed lands within Lincoln County’s jurisdictional boundaries, which
requires continued access and use of federal public lands, including winter
snowmobile use thereof. The local economy of Lincoln County is
significantly stimulated by winter recreation activity recreation activity is a
significant economic contributor that is vital to the success of locals.

22.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Mineral County,
Montana (“Mineral County”) is a political subdivision of the State of Montana
organized under the general laws of the State of Montana, and the governing
body of the same. Citizens of Mineral County include local business persons,
property owners and residents. These citizens, as well as Mineral County
itself, share a common appreciation of and for federally-owned and managed
lands within Mineral County’s jurisdictional boundaries, including the
geological areas and natural features encompassed thereby, the forestlands
encompassed thereby, the river systems encompassed thereby, and most
importantly the recreational access and opportunity provided thereby.
Mineral County and its citizens and visitors have used and enjoyed, and hope

for themselves and future generations to use and enjoy, a variety of access,

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 18

 
 

 

Case 9:20-cv-001@owm Document 31-2 Filed 0¢/ MP1 Page 19 of 47

recreational, aesthetic, and commercial activities within the federally-owned
and managed lands within Mineral County’s jurisdictional boundaries, which
requires continued access and use of federal public lands, including winter
snowmobile use thereof. The local economy of Mineral County is
significantly stimulated by winter recreation activity recreation activity is a
significant economic contributor that is vital to the success of locals.

23.On information and belief (see attesting declaration of a county commissioner
as an endnote hereof), the Board of Commissioners of Ravalli County,
Montana (“Ravalli County”) is a political subdivision of the State of Montana
organized under the general laws of the State of Montana, and the governing
body of the same. Citizens of Ravalli County include local business persons,
property owners and residents. These citizens, as well as Ravalli County
itself, share a common appreciation of and for federally-owned and managed
lands within Ravalli County’s jurisdictional boundaries, including the
geological areas and natural features encompassed thereby, the forestlands
encompassed thereby, the river systems encompassed thereby, and most
importantly the recreational access and opportunity provided thereby. Ravalli
County and its citizens and visitors have used and enjoyed, and hope for
themselves and future generations to use and enjoy, a variety of access,

recreational, aesthetic, and commercial activities within the federally-owned

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
ORIN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 19

 
 

Case 9:20-cv-001@pwm Document 31-2 Filed 0s M1 Page 20 of 47

and managed lands within Ravalli County’s jurisdictional boundaries, which
requires continued access and use of federal public lands, including winter
snowmobile use thereof. The local economy of Ravalli County is
significantly stimulated by winter recreation activity recreation activity is a
significant economic contributor that is vital to the success of locals.

24.Further and hereafter herein I shall refer to the counties outlined above in
paragraphs 16 through 23 — Clearwater County, Idaho County, Bonner
County, Valley County, Adams County, Lincoln County, Mineral County,
and Ravalli County — as the “County Interests.” In my capacity as an officer
and director in ISSA and IRC, I work regularly and closely with all of the
County Interests and am familiar with their operations, positions, citizenry,
goals and objectives, as we work together in collaboration on many activities.

25.The Recreation Interests and the County Interests shall be referred to
collectively herein as “Applicants.”

26.The Recreation Interests and their members have used and enjoyed, and hope
for themselves and future generations to use and enjoy, a variety of
recreational, aesthetic, and commercial activities within the federally-
managed public lands of the American West and the United States more
generally, which require continued use and access to federally-owned and

managed public lands, in particular by means of motorized travel and over

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 20

 
 

 

Case 9:20-cv-001@% DWM Document 31-2 Filed os Pe. Page 21 of 47

snow vehicles. These activities (including thrill-seeking, adventure, pleasure,
sightseeing, hunting, fishing, camping, wildlife and plant viewing,
photography and travel) require motorized access.

27.The County Interests and their citizens and visitors have used and enjoyed,
and hope for themselves and future generations to use and enjoy, a variety of
recreational, aesthetic, and commercial activities within the federally-
managed public lands within the respective county boundaries, which require
continued use and access to federally-owned and managed public lands, in
particular by means of motorized travel and over snow vehicles. These
activities (including thrill-seeking, adventure, pleasure, sightseeing, hunting,
fishing, camping, wildlife and plant viewing, photography and travel) require
motorized access.

28.The Recreation Interests are regularly, thoroughly and cooperatively involved
at local, state, regional and federal levels to protect and promote the
legislative, regulatory and legal interests of their membership, particularly as
it pertains to recreational access to and use of federal public lands. The
foregoing often involves the Recreation Interests promoting and defending the
interests of motorized recreationists in administrative and legal processes that

may, or have the potential to, impact their recreation and sport.

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE ~ Page 21
 

Case 9:20-cv-001@pwm Document 31-2 Filed 03 / Ai. Page 22 of 47

29.The Recreation Interests and their members, and the County Interests,
regularly attend public meetings, submit input, and otherwise participate in
collaborative groups, planning processes, research projects and study
activities of federal agencies, including those initiated by or coordinated by
the U.S. Fish and Wildlife Service (“Service”). The Recreation Interests and
County Interests are actively involved in travel management planning and
land use planning activities on lands owned and/or managed by the U.S. Forest
Service and the U.S. Bureau of Land Management, which often involves
review, comment and analysis upon biological opinions of the Service, as well
as other NEPA and ESA implications. The Recreation Interests recruit
volunteers and contract-for-pay with individuals that have scientific and
technical expertise to assist in the foregoing. The County Interests use their
commissioners and public employees to provide the same insight.

30.The Recreation Interests support a truly collaborative framework for
recreation enthusiasts and environmental interests to work together in
cooperation with land managers, legislators, local government and the public
to ensure a positive future for responsible recreation access for everyone, now
and into the future.

31.The Recreation Interests and their members, and the County Interests and their

citizens and visitors, have enjoyed the motorized use of federal lands. For

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 22
 

Case 9:20-cv-001@ DWM Document 31-2 Filed 03/4 Page 23 of 47

some, over snow vehicles and off-highway vehicles are primarily used to
provide access to points of interest or to gain entry to wilderness areas, while
for others (particularly over snow vehicles such as snowmobiles) riding the
designated areas and trails is the primary reason they visit federal lands.
Motorized travel on federal lands is a tremendous recreation asset, as well as
an increasingly significant economic asset for local counties and
communities. | Accordingly, preserving responsible motorized access to
federal lands is an extremely high priority for the Recreation Interests and the
County Interests.

32.Snowmobiling and winter recreation activity is an essential element of, and
stabilizing force to, regional, state and local economies in the American West.
By way of example, in the State of Idaho, annual snowmobiler trip
expenditures are nearly $162 million and annual snowmobiler capital
expenditures are nearly $62 million. The total annual economic output of
snowmobile recreation in Idaho, when value added components are included,
exceeds $223 million. (See Idaho State Parks & Recreation, Economic Impact
and Importance of Snowmobiling, off-highway vehicle and power Boating in

Idaho, 2016 and 2017). See also Declaration of Joshua Uriarte, Dkt. 13-1, at

8.

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 23

 
 

 

Case 9:20-cv-001@DWM Document 31-2. Filed 03 MB Page 24 of 47

33.The Recreation Interests and the County Interests have significant interests at
stake in this action. A decision in Plaintiffs’ favor threatens the economic
vitality of local communities and presents the likelihood of loss of winter
motorized access for snowmobiling and other recreation. The result may well
be a decline in local economies, loss of recreation and aesthetic enjoyment,
including for simple enjoyment of the environment, appreciation of historic
and cultural resources, for the intrinsic enjoyment of leisure travel in nature,
to sightsee, to hunt, to fish, to camp and adventure, to view wildlife, to view
plants, to bird watch, to seek thrill, to engage in photography, and to entertain
family and friends. Plainly, the Recreation Interests and the persons they
represent, and the County Interests and the citizens they represent, have a
strong interest in the outcome of this action.

34.The groups composed of the Recreation Interests, and their individual
members, and representatives of the County Interests have attended public
meetings, submitted input to the Service, or otherwise monitored and
participated in the process that generated the Service’s October 13, 2020
decision at issue in this case, and matters ancillary thereto, particularly as it
relates to travel management planning of federal land managers.

35.ISSA employs and solicits opinions from scientific and technical experts, and

also reviews scientific and technical literatures, with regard to the matters at

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
ORIN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 24

 
 

Case 9:20-cv-001 pw Document 31-2 Filed 03/3: Page 25 of 47

issue in this case, particularly with respect to North American wolverine, their
habitat and biology, and any effects on the population of the same that may
be attributable to winter motorized recreation. On information and belief
derived therefrom, Recreation Interests have been able to receive technical
support and assistance with respect to monitoring and commenting on
wolverine management and policy as it relates to winter motorized travel.
Through the same I have become familiar with the North American
wolverine's history in the northern latitudes of the United States, and the
procedural history of the withdrawal of its proposed ESA listing. Recreation
Interests have become informed as it relates to the wolverine's life history
needs, seasonal habitat use, behaviors, and current and projected future
conditions based on potential stressors to the species. This has involved
review of available literature on the subject and scientific data. Through the
available research, literature and information, including consultation with
experts in the field, Recreation Interests have been able to provide informed
comments that have been prepared and submitted on behalf of Recreation
Interests with respect to winter motorized travel planning on federal public
lands. In comments submitted on behalf of Recreation Interests I have
emphasized the use of best available science and data, and that the same

indicates that the wolverine is well distributed and secure across its true

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 25

 
 

Case 9:20-cv-001@ pw Document 31-2. Filed 03/1 Page 26 of 47

historic range (which really does not include any significant portions of the
contiguous United States), and consequently wolverine is not warranted for
ESA designation and wolverine protection is not a basis to limit or restrict
winter motorized travel on federal public lands.

36.On information and belief, “[a]n ESA listing invokes additional procedural
requirements, often accompanied by additional restrictions, regarding
activities on federal lands. Limitations or delays in activities on federal lands
may, in turn, negatively impact the economic interests of the State and its
citizens. These impacts are often burdened disproportionately by counties and
localities with high percentages of federal land ownership. This makes it
critically important to avoid unnecessary ESA listings so the significant
restrictions that accompany them are not unnecessarily imposed on Idaho's
citizens or their economic interests.” See Declaration of Joshua Uriarte, Dkt.
13-1, at¢9. “Under federal land management regulations, the formal proposal
of a species for ESA listing invokes certain requirements that can delay or
limit federal agency actions.” Jd., at § 10. “ESA listings, and even proposed
listings, affect the prioritization of conservation resources.” Jd., at J 11.

37.Consequently, any ESA action with respect to wolverine that is unwarranted
or unfounded will likely result in reduced winter motorized recreation

opportunity for the Recreation Interests, will harm economic interests

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 26

 
 

 

Case 9:20-cv-001@ pw Document 31-2 Filed 03/1 Page 27 of 47

important to the County Interests, and will impair the ability of all persons to
use and enjoy federal public lands.

38.Plaintiffs make clear in their allegations that they believe “disturbance from
winter recreation activities . . . disrupt wolverine habitat use.” See First
Amended Complaint, Dkt. 5, at 4. Plaintiffs further challenge the validity of
the Service’s determination that wolverine can maintain residency in areas
with winter motorized recreation use. /d., at ¢ 103. It is clear, therefore, that
a decision in favor of Plaintiffs in this action will be used as a bootstrap to
limit and reduce winter motorized recreation activity for the Recreation
Interests and the areas they enjoy, and in the areas of influence of the County
Interests.

39.The assertions Plaintiffs will rely on to curtail winter motorized recreation
activity is unfounded. On my information and belief, in consultation with
IRC’s technical expert, the populations of North American wolverine in the
contiguous United States are at the extreme south boundary of their
distribution — their historical home range is in Canada. Wolverine are, by
nature, low density, have large home ranges, and exhibit long-range
movements. The distribution information available for wolverine suggests
records of occurrence and do not necessarily translate to occupancy. Due to

the foregoing, it is very difficult to collect and monitor population data,

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 27

 
 

Case 9:20-cv-001@ DWM Document 31-2 Filed On Page 28 of 47

specifically the number of wolverine in a geographic area. There is no historic
population data with which to measure and evaluate current population
estimates. Recent research data regarding external factors affecting wolverine
has not documented negative impacts at the population level. It is important
that the court be informed with respect to these issues, and winter motorized
recreation impacts, or the lack thereof, by those with the most direct interest

in that recreation.

40.If the Service is found to have wrongly dismissed the threat of winter

recreation activities in the habitat area of the wolverine when making its
decision to remove the ESA listing the wolverine as a threatened species, then
recreational activity in the areas within the wolverine’s habitat will be
restricted, and most likely curtailed. This will effect substantial interests of

the Recreation Interests and the County Interests.

41.By reason of all of the above and foregoing, I submit that the Recreation

Interests and the County Interests clearly have discrete, personal interests that
do not belong to the general public. Applicants’ members are specific groups
which will potentially suffer and be threatened by the Service’s decision
whether or not to list the wolverine as a threatened species. Given Applicants’
experience with other snowmobiling areas being threatened and/or restricted

due to threatened species listings, Applicants are in a unique position to

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 28

 
Case 9:20-cv-0o1e@ pw Document 31-2 Filed 03/3 Page 29 of 47

explain their interests which are at stake in this litigation, and explain how the
Service’s decision at issue in this action affects them.

42.In accordance with the requirements of 28 U.S.C. § 1746, I declare under
penalty of perjury that the within and foregoing is true and correct.
DATED this 2¥ day of August, 2021.

ty ctandre £ MN t teloll

Sandra F. Mitchell

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 29

 
 

 

Case 9:20-cv-001@Dwm Document 31-2 Filed 08/MB1 page 20 of 47

ENDNOTES — ADDITIONAL VERIFICATION OF DECLARATION

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is President of the Idaho
State Snowmobile Association; and (2) that the facts set forth herein with respect to
said. entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

 

in accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1} the undersigned is President of the Idaho
Recreation Council; and (2) that the facts set forth herein with respect to said entity,
and with respect to its organizational interest and organizational involvement as a
Recreational Interest group, are true and correct,

DATED this __ day of August>021 “ =
\ i °

aod,
Vdwaey fen,
Tee Kulm, President
2" Idaho Recreation Council

 

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the Executive Director
of the Colorado Snowmobile Association; and (2) that the facts set forth herem with
respect to said entity, and with respect to its organizational interest and
organizational mvolvement as a Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Scott Jones, Executive Director
Calorada Snowmabile Association

In accordance with the requirements of 28 ULS.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned 1s the Presiden of the

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAR - Pape 30

 
 

Case 9:20-cv-001@ DWM Document 31-2 Filed os Page 31 of 47

ENDNOTES — ADDITIONAL VERIFICATION OF DECLARATION

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is President of the Idaho
State Snowmobile Association; and (2) that the facts set forth herein with respect to
said entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Larry Laxson, President
Idaho State Snowmobile Association

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is President of the Idaho
Recreation Council; and (2) that the facts set forth herein with respect to said entity,
and with respect to its organizational interest and organizational involvement as a
Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Jim Kulm, President
Idaho Recreation Council

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the Executive Director
of the Colorado Snowmobile Association; and (2) that the facts set forth herein with
respect to said entity, and with respect to its organizational interest and
organizational involvement as a Recreational Interest group, are true and correct.

DATED this 24 day of August, 2021.

  

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the President of the

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS.
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 30

 
 

Case 9:20-cv-0019@PWM Document 31-2 Filed 08/3@ Page 32 of 47

Backcountry Sled Patriots; and (2) that the facts set forth herein with respect to said
entity, and with respect to its organizational interest and organizational involvement
as a Recreational Interest group, are true and correct.

DATED this 30 day of August, 2021.

fi
j

tp
I

Stan Spencer, President
Backcountry Sled Patriots

 

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the President of Citizens
for Balanced Use; and (2) that the facts set forth herein with respect to said entity,
and with respect to its organizational interest and organizational involvement as a
Recreational Interest group, are true and correct.

DATED this %, day of August, 2021.

 

Citizens for Balanced Use

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the Vice Chair of the
United Snowmobile Alliance; and (2) that the facts set forth herein with respect to
said. entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Scott Jones, Vice Chair
United Snowmobile Alliance

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the President of the
American Council of Snowmobile Associations; and (2) that the facts set forth herein
with respect to said entity, and with respect to its organizational interest and
organizational involvement as a Recreational Interest group, are true and correct.

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS.,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIE — Page 31

 
 

Case 9:20-cv-001@§DWM Document 31-2 Filed 0s Page 33 of 47

Backcountry Sled Patriots; and (2) that the facts set forth herein with respect to said
entity, and with respect to its organizational interest and organizational involvement
as a Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Stan Spencer, President
Backcountry Sled Patriots

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the President of Citizens
for Balanced Use; and (2) that the facts set forth herein with respect to said entity,
and with respect to its organizational interest and organizational involvement as a
Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Kerry White, President
Citizens for Balanced Use

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the Vice Chair of the
United Snowmobile Alliance; and (2) that the facts set forth herein with respect to
said entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

DATED this 24 day of August, 2021.

 

 
   
 

Scott J ones, Vi air
United Sno bile Alliance

In accordance with the requirements of #8 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is the President of the
American Council of Snowmobile Associations; and (2) that the facts set forth herein
with respect to said entity, and with respect to its organizational interest and
organizational involvement as a Recreational Interest group, are true and correct.

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE ~ Page 31
Case 9:20-cv-001@>wm Document 31-2 Filed 08/3 Page 34 of 47

DATED this day of August, 2021.
= ae .
Scott Herzog, President Garis ne ° eels n

n . vec
American Council of Snowmobile
Associations

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
Off-Road Business Association; and (2) that the facts set forth herein with respect
to said entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Title:
Off-Road Business Association

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
Colorado Off Highway Vehicle Coalition; and (2) that the facts set forth herein with
respect to said entity, and with respect to its organizational interest and
organizational involvement as a Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Title:
Colorado Off Highway Vehicle Coalition

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 32

 

 
 

Case 9:20-cv-001@pwm Document 31-2 Filed 03/4. Page 35 of 47

DATED this day of August, 2021.

 

Scott Herzog, President
American Council of Snowmobile
Associations

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
Off-Road Business Association; and (2) that the facts set forth herein with respect
to said entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

DATED this 24 day of August, 2021.

Prift/Name: ti Tones
Title: i ized oe

Off-Road Business Association

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
Colorado Off Highway Vehicle Coalition; and (2) that the facts set forth herein with
respect to said entity, and with respect to its organizational interest and
organizational involvement as a Recreational Interest group, are true and correct.

DATED this AY day of August, eee
‘Frint Name: mes
Title: wed Rep
Colorado Off Highway rola Coalition

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 32

 
Case 9:20-cv-001@ ow Document 31-2 Filed 03M Page 36 of 47

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
Trails Preservation Alliance; and (2) that the facts set forth herein with respect to
said entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

DATED this L7 day of ad
SL

Print Name: Hoof hugs
Title: fread Ap
liaric

Trails Preservation Al e

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
United Four Wheel Drive Associations; and (2) that the facts set forth herein with
respect to said entity, and with respect to its organizational interest and
organizational involvement as a Recreational Interest group, are true and correct.

DATED this 24 day of per

Print Name: 17- A Lr
Title: Kizee ky
United Four Wheel Drive A

ssociations

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Clearwater County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Clearwater County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of Idaho

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 33

 

 
 

 

Case 9:20-cv-001@% Dw Document 31-2 Filed os Qe Page 37 of 47

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
Trails Preservation Alliance; and (2) that the facts set forth herein with respect to
said entity, and with respect to its organizational interest and organizational
involvement as a Recreational Interest group, are true and correct.

DATED this __ day of August, 2021.

 

Print Name:
Title:
Trails Preservation Alliance

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is an agent/officer of the
United Four Wheel Drive Associations; and (2) that the facts set forth herein with
respect to said entity, and with respect to its organizational interest and
organizational involvement as a Recreational Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Title:
United Four Wheel Drive Associations

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Clearwater County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this ue day of August, 2021,

     

ff thd Z
Print Namé: Mhace Frazier
Commissioner, Clearwater County

‘
In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of Idaho

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 33
 

 

Case 9:20-cv-001@ pw Document 31-2 Filed 03/1 Page 38 of 47

County, Idaho; and (2) that the facts set forth herein with respect to said county, and
with respect to its governmental interest and official involvement as a County
Interest group, are true and correct.

DATED this 24 day ND OL ie

rint Name: RS Ki gees Sraneb -

Commissioner, Idaho County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Bonner County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Bonner County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Valley County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Valley County

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 34

 
 

Case 9:20-cv-001@§Dwm Document 31-2 Filed 03 Me. Page 39 of 47

County, Idaho; and (2) that the facts set forth herein with respect to said county, and
with respect to its governmental interest and official involvement as a County
Interest group, are true and correct.

=P en re a ee

Commissioner, Idaho County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Bonner County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this 25 day of Of Milde

Print Name: Dan McDonald
Commissioner, Bonner County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Valley County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

wn F. fe fe
late 2 Ye ZF

a“
ae o— yA eo
va

  
    

  
       

Commissioner, Valley County

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 34

 

 
 

Case 9:20-cv-00 @- DWM Document 31-2. Filed 101 Page 40 of 47

County, Idaho; and (2) that the facts set forth herein with respect to said county, and
with respect to its governmental interest and official involvement as a County
Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Idaho County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Bonner County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Bonner County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Valley County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this Z7_ day of August, 2021.

Sis {3.9 oparnn

Print Name:
Commissioner, Valley County

 

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 34

 
 

Case 9:20-cv-001@pwm Document 31-2 Filed 09M Page 41 of 47

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Adams County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this27 day of August, 2021. ,whe &. Paeano/s

Print Name:
Commissioner, Adams County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Lincoln County, Montana; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Lincoln County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Mineral County, Montana; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Mineral County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Ravalli County, Montana; and (2) that the facts set forth herein with respect to said

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 35

 
 

Case 9:20-cv-00@-Dwm Document 31-2 Filed 131 Page 42 of 47

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Adams County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Adams County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Lincoln County, Montana; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

ye
DATED this ey of August, 2021.

ae
Ser ray De pwe tl
Print Name: >
Commissioner, Lincoln County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Mineral County, Montana; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Mineral County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Ravalli County, Montana; and (2) that the facts set forth herein with respect to said

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 35

 
 

Case 9:20-cv-004@ Dw Document 31-2 Filed 09): Page 43 of 47

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Adams County, Idaho; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Adams County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Lincoln County, Montana; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Lincoln County

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Mineral County, Montana; and (2) that the facts set forth herein with respect to said
county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this LT ts of August, 2021.

Komen Zyl ALLY inacf

Print Name:
Print Name: Mineral County

 

In accordance with the requirements of 28 U.S.C. § 1746, the undersigned
declares under penalty of perjury that (1) the undersigned is a commissioner of
Ravalli County, Montana; and (2) that the facts set forth herein with respect to said

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 35

 
Case 9:20-cv-001@owm Document 31-2 Filed 00M Page 44 of 47

county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this day of August, 2021.

 

Print Name:
Commissioner, Ravalli County

 

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 36

 

 
Case 9:20-cv-001@pwm Document 31-2 Filed 03: Page 45 of 47

county, and with respect to its governmental interest and official involvement as a
County Interest group, are true and correct.

DATED this‘4G6 day of August, 2021.

Dan Hcl s

Print Name:
Commissioner, Ravalli County

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE - Page 36

 
 

Case 9:20-cv-003@ DWM Document 31-2 Filed 03 Be: Page 46 of 47

CERTIFICATE OF SERVIC

hereby certify that a true and correct copy of the foregoing document was served on the
following on this 30" day of August, 2021, by the following method:

AMANDA DALMENDRAY GALVAN
TIMOTHY J. PRESO
EARTHJUSTICE LEGAL DEFENSE
FUND ~ BOZEMAN

313 East Main Street

Bozeman, MT 59715

Telephone: (406) 586-9699

Facsimile: (406) 586-9695

Email: agalvan(@@earthjustice.org;

 

tpreso(@earthjustice.org

 

Attorneys for Center for Biological Diversity,
Conservation Northwest, Defenders of
Wildlife, Friends of the Clearwater, Greater
Yellowstone Coalition, Idaho Conservation
League, Jackson Hole Conservation Alliance,
Klamath-Siskiyou Wildlands Center, Rocky
Mountain Wild and Sierra Club

KAMELA A. CASCHETTE

RANDY J. TANNER

U.S. DEPARTMENT OF JUSTICE
Environmental & Natural Resources Div.
Ben Franklin Station

PO Box 7611

Washington, DC 20044-7611

Telephone: (202) 305-0340

Facsimile: (202) 305-0275
Email:kamela.caschette@usdoj.gov;
randy.tanner(@usdo].gov

Attorneys for Scott de la Vega, Martha
Williams, United States Fish and Wildlife
Service

 

[_] USS. First Class Mail, Postage Prepaid
{| | U.S. Certified Mail, Postage Prepaid
[|__| Federal Express

[__] Hand Delivery

[__] Facsimile

[_X_] iCourt / Electronic Mail or CM/ECF

[ ]U/S. First Class Mail, Postage Prepaid
[_ ]U/S. Certified Mail, Postage Prepaid
[__] Federal Express

| _}] Hand Delivery

{ _] Facsimile

[ X_]iCourt / Electronic Mail or CM/ECF

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 37

 
 

 

Case 9:20-cv-001@ DWM Document 31-2 Filed 05: Page 47 of 47

OWEN H. MORONEY
IDAHO OFFICE OF THE ATTORNEY [ ] U.S. First Class Mail, Postage Prepaid

SRA 17" Street [ ]|U-S. Certified Mail, Postage Prepaid
[__] Federal Express

Boise, ID 83702
Telephone: (208) 287-2875 |__] Hand Delivery

Facsimile (208) 334-2148 [_] Facsimile a
Email: owen.moroney@idfg.idaho.gov [_X_] iCourt / Electronic Mail or CM/ECF

Attorneys for State of Idaho

MONFORTON LAW OFFICES, PLLC

by. _/s/__ Matthew G. Monforton_
Matthew G. Monforton

DECLARATION IN SUPPORT OF MOTION TO INTERVENE AS PARTY-DEFENDANTS,
OR IN THE ALTERNATIVE, TO APPEAR AS AMICUS CURIAE — Page 38
